       Case 1:20-cv-01214-FB-LB Document 61 Filed 07/12/21 Page 1 of 2 PageID #: 5214




                                                                          WWW.RIVKINRADLER.COM

STEVEN T. HENESY
Partner
(516) 357-3308
Steven.henesy@rivkin.com
                                               July 12, 2021
By ECF
Honorable Judge Lois Bloom
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

          Re:    Government Employees Ins. Company, et al. v. Northern Medical Care, P.C.., et al.
                 Case No. 1:20-cv-01214-RRM-LB
Dear Judge Bloom:

We represent Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company,
GEICO General Insurance Company, and GEICO Casualty Company (collectively “Plaintiffs”) in the
above-referenced matter. Along with Defendants Northern Medical Care, P.C., Omar Ahmed, M.D.,
Restoralign Chiropractic, P.C., David Krasner, D.C., Wei Dao Acupuncture, P.C., Boruch Laosan, Inc.,
and Igor Mayzenberg, L.Ac. (collectively, the “Defendants”, and together with Plaintiffs, the “Parties”)
the Parties write to jointly and respectfully request an extension of the remaining discovery deadlines in
this case.

In particular, the Parties request that:

(i)       the deadline to complete fact discovery be extended from July 30, 2021 to November 1, 2021;

(ii)      the deadline for service of Plaintiffs’ expert reports be extended from September 30, 2021 to
          January 7, 2022;

(iii)     the deadline for service of Defendants’ expert reports be extended from November 1, 2021 to
          February 4, 2022; and

(iv)      the deadline to complete expert discovery be extended from December 1, 2021 to March 4, 2022.

There is good cause for the extension of these deadlines. As the Court may recall, although the Parties
continue to work through discovery, there have been delays in that process (see ECF Nos. 47-48) that
have hindered the progression of discovery. Moreover, Plaintiffs have issued a number of non-party
subpoenas for both depositions and documents that have gone unanswered. Plaintiffs are in the process
of preparing an application to this Court seeking orders compelling various of these non-parties’
compliance. Further, given the complexity of the evidence at issue, Plaintiffs continue to review the
financial discovery obtained in this case, and will need additional time to seek supplemental financial
records based on their findings. Finally, while document discovery is progressing, the Parties have not
    Case 1:20-cv-01214-FB-LB Document 61 Filed 07/12/21 Page 2 of 2 PageID #: 5215




yet commenced taking depositions, and will need additional time to prepare and conduct them in the
coming months. At bottom, the requested extensions will permit the Parties to continue to progress
through discovery and properly prepare this matter for dispositive motion practice and, if necessary,
trial.

As such, the Parties jointly and respectfully request the above-outlined extensions. This is the first request
for an extension of the pertinent deadlines in this case. We thank the Court for its time and attention to
this matter.

                                               Respectfully submitted,

                                               RIVKIN RADLER LLP




                                               Steven T. Henesy

Cc:      All counsel of record (via ECF)




5361757.v1
